MEMORANDUM***
1. The BIA did not abuse its discretion when it declined to reopen the proceedings, because Osbaldo Cruz Dominguez did not support the motion to reopen with previously unavailable evidence. See Ordonez v. INS, 345 F.3d 777, 784-85 (9th Cir.2003) (holding that the movant must support the motion to reopen with new evidence).
2. Cruz Dominguez cannot prevail on his due process claim because he was provided a full and fair hearing in which to demonstrate extreme hardship, and failed to show error or substantial prejudice. See Larita-Martinez v. INS, 220 F.3d 1092, 1095-96 (9th Cir.2000).
PETITION DENIED.

 ThiS disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.